UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53585 RAPTOR RESOURCES HOLDINGS INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 65-0813656 (State of Incorporation) (I.R.S. Employer Identification No.) 41 Howe Lane, Freehold, NJ (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (732) 252-5146 Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] (the registrant is not yet required to submit Interactive Data) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer [ ] Accelerated filer [ ] Non-Accelerated filer [ ] Smaller reporting company [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: On May 15, 2014 the registrant had 384,206,456 shares of common stock issued and outstanding. RAPTOR RESOURCES HOLDINGS INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATION 2 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4. CONTROLS AND PROCEDURES 6 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 7 ITEM 1A. RISK FACTORS 7 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3. DEFAULT UPON SENIOR SECURITIES 7 ITEM 4. MINE SAFETY DISCLOSURES 7 ITEM 5. OTHER INFORMATION 8 ITEM 6. EXHIBITS 8 SIGNATURES -i- INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page(s) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2013 F-1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 1998 (INCEPTION) (UNAUDITED) F-2 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD JANUARY 14, 1998 (INCEPTION) THROUGH MARCH 31, 2014(UNAUDITED) F-3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 1998 (INCEPTION) (UNAUDITED) F-4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2(UNAUDITED) F-5 -ii- Table of Contents RAPTOR RESOURCES HOLDINGS INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, DECEMBER 31, ASSETS (UNAUDITED) Current Assets: Cash $ $ Accounts receivable - Inventory - Prepaid expenses Total Current Assets Fixed assets, net of depreciation Other Assets: Investment - Mineral rights Goodwill Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Current Liabilities: Unearned Revenue $ $ Accrued interest - convertible notes Accounts payable and accrued expenses Liability for stock to be issued - Loan payable - related party Current portion of securitized loan Current portion of acqusition note payable - Related party payable Convertible notes payable, net of discount and beneficial conversion feature Total Current Liabilities Long term Liabilities: Securitized loan, net of current portion - Acqusition note payable, net of current portion - Total long term liabilities Total Liabilities STOCKHOLDERS’ (DEFICIT) Preferred stock, $.001 Par Value; 10,000,000 shares authorized Preferred Series A Stock 3,000,000 shares authorized 1,000,000 issued and outstanding Preferred Convertible Series B Stock ; 2,500,000 shares authorized with 1,287,000 issued and outstanding for 2014 and 1,262,000 issued and outstanding for 2013 Common stock, $.001 Par Value; 990,000,000 shares authorized with 384,206,456 issued 373,037,533 outstanding for 2014 and 384,206,456 issued 340,847,533 outstanding for 2013 Additional paid-in capital Treasury Stock - 11,168,923 shares of common stock (in excess of par) for 2014 and 43,358,923 for 2013 ) ) Additional paid-in capital - warrants Deficits accumulated during the exploration stage ) ) Total Stockholders’ (Deficit) - Raptor Resources Holdings Inc. ) ) Noncontrolling interest in subsidiary ) ) Total Stockholders’ (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 Table of Contents RAPTOR RESOURCES HOLDINGS INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 WITH CUMULATIVE TOTALS SINCE JANUARY 14, 1998 (INCEPTION) (UNAUDITED) CUMULATIVE TOTALS SINCE FOR THE THREE MONTHS ENDED INCEPTION MARCH 31, JANUARY 14, OPERATING REVENUES Sales $ $
